Title: From Mary Smith Gray Otis to Abigail Smith Adams, 11 April 1815
From: Otis, Mary Smith Gray
To: Adams, Abigail Smith





Boston April 11th. 1815.


I could not my dear Mrs Adams hear of the sudden death of your beloved Sister, without sympathizing in your sorrows; you like myself, have recently been call’d to part with many dear friends. The tender cords, of consanguinity friendship & affection are breaking fast from us, & we are every day call’d to mourn, for our own, or the publick loss.
Your sister’s has been a useful & an active life, she has not lived for herself alone; many who have profited by her precepts & example, will mourn her loss; & bear testimony to her worth.—That piety & resign resignation, which has been displayed on many trying occasions, will still be your support & consolation.
The season has returned, which brings to my mind, many painful recollections; but I would adore the Hand, which tho it deeply wounded, has put into my cup so many Blessings.
I hope the weather & riding will soon, be such, as to induce you to come into Town, & come & see us.
Present my respects to Mr Adams and believe me with much Affection / Yours


M: Otis

